      Case 1-19-46206-ess             Doc 16       Filed 01/02/20     Entered 01/02/20 16:37:38




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------X
In re:                                                              Case No.: 19-46206-ess

       Rony Barua                  Chapter 7                        Chapter 13
       fka Himon Barua,
                                                                    Judge: Elizabeth S. Stong

                                      Debtor.
----------------------------------------------------------X



                           OBJECTION TO CONFIRMATION OF PLAN


        TO:      THE HONORABLE ELIZABETH S. STONG
                 UNITED STATES BANKRUPTCY JUDGE

   PLEASE TAKE NOTICE that Selene Finance, LP as servicer for Wilmington Savings

Fund Society, FSB, not in its individual capacity but solely as Trustee, of Aero Mortgage

Loan Trust 2017-1 (“Secured Creditor”), the holder of a mortgage on real property of the

debtor(s), by and through its undersigned attorneys hereby objects to the confirmation of the

Chapter 13 Plan on grounds including:


    1. Secured Creditor is the holder of a Note and Mortgage dated July 25, 2006 in the
       original principal amount of $312,000.00 with respect to debtor’s property located at
       295 Wurz Street, Brentwood, NY 11717.

    2. Debtor’s plan fails to provide for the treatment of the claim of Secured Creditor. The
       objecting creditor is due arrears of $321,950.49 which was fully set forth in a Proof
       of Claim filed on December 13, 2019 under claim 1-1. As the plan fails to provide
       for the outstanding arrears Secured Creditor hereby objects to confirmation.

    3. Debtor’s proposed plan fails to list Secured Creditor in Part 3.1 for post-petition
       payments.


    4. Debtor’s proposed plan is not feasible as it lists the total amount to be paid to the
       Trustee as only $3,240.00.
  Case 1-19-46206-ess        Doc 16     Filed 01/02/20      Entered 01/02/20 16:37:38




5. Debtor(s) proposed plan fails to comply with the requirements of the Bankruptcy
   Code and is not proposed in good faith.


6. Debtor’s proposed plan fails to comply with other applicable provisions of Title 11.


   In the event any portion of the claim is deemed to be an unsecured claim as defined
by the Code, objection is hereby made pursuant to 11 U.S.C § 1325(a)(4) and 1325(b),
et seq. unless the plan provides for full payment of the claim.




   Dated: January 2, 2020
   Garden City, New York
                                          Respectfully submitted,

                                          By: /s/ Richard Postiglione
                                              Richard Postiglione, Esq
                                              Friedman Vartolo, LLP
                                              85 Broad Street, Suite 501
                                              New York, NY
                                              (P)212.471.5100
                                              (F) 212.471.5150
      Case 1-19-46206-ess             Doc 16       Filed 01/02/20    Entered 01/02/20 16:37:38




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------X
In re:                                                              Case No.: 19-46206-ess

       Rony Barua                  Chapter 7                        Chapter 13
       fka Himon Barua,
                                                                    CERTIFICATE OF SERVICE

                                      Debtor.
----------------------------------------------------------X


I, Richard Postiglione, an attorney duly admitted to practice law before the District Courts of
the State of New York, respectfully certify that I am not a party to this action, am over 18
years of age and reside in the State of New York. On January 2, 2020, I served the foregoing
Objection to Confirmation by mailing the same in a sealed envelope, with postage paid thereon,
in an official depository of the United States Post Office within the State of New York,
addressed to the last known address of the addressee(s) as indicated below:


Rony Barua
89-19 221th Street, 1st Floor
Queens Village, NY 11427

Ehsanul Habib
Law Office of Ehsanul Habib
118-21 Queens Blvd, Suite 603
Forest Hills, NY 11375

Marianne DeRosa
Office of the Chapter 13 Trustee
100 Jericho Quadrangle, Suite 127
Jericho, NY 11753

United States Trustee
Office of the United States Trustee
Eastern District of NY
U.S. Federal Office Building
201 Varick Street, Suite 1006
New York, NY 10014
                                                              _/s/Richard Postiglione
                                                              RICHARD POSTIGLIONE, ESQ.
